Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant's arguments filed 11/30/2021 have been fully considered but they are not persuasive. 
Applicant argued Georgij does not disclose magnetic particles dispersed in a substrate. Rather, Georgij discloses a layer of magnetic granules 10 mm thick.
Applicant discloses in the specification an arrangement of magnetic materials in an artificial soil medium disclosed in the prior art reference JP2015-130797 is different from that of the growing medium of the present disclosure. However, figs. 1-2 of JP2015-130797 discloses a growing medium #100 comprising magnetic particles #2 dispersedly carried by a substrate 50. Applicant also discloses the magnetic powder of JP1996-290990 is spread on soil , thus, it is difficult to separate the magnetic powder mixed in the soil. 
On the contrary, the magnetic particles of the Applicant are arranged in a uniform or in a state closer to a uniform state such that it is easy to remove the magnetic particles from grow bed or soil. Applicant also notes the magnetic particles can be 
Also, claims have been amended to include limitation(s) that were not previously presented and/or examined together with other limitations that changed the scope of the claim. Thus, Applicant's arguments with respect to at least claim 1 have been considered but are moot in view of the new ground(s) of rejection.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Georgij et al. (SU1546019).
For claim 1, Georgij discloses a growing medium for plants (see at least Ex.1), comprising: a substrate having voids (see at least Ex.1 for substrate of basalt fiber and gravel, which have voids); and magnetized magnetic particles dispersed in the substrate (see at least Ex.1 for magnetic particles are dispersed along a width and a depth of a substrate in a more concentrated and uniform state between layers of the substrate).  
. 
Claim(s) 1, 8, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishizaka (JP-2015130797).
For claim 1, Ishizaka discloses a growing medium for plants (see at least fig.2), comprising: a substrate having voids (see at least figs. 1-2 for spaces); and magnetized magnetic particles dispersed in the substrate (see at least figs. 1-2 for magnetic particles #2 in dispersed state).  
For claim 8, Ishizaka discloses wherein a content rate of the magnetic particle is from 4% by mass to 60% by mass with respect to a total mass of the growing medium for plants (see at least Abstract).
For claim 10, Georgij discloses a seedling-raising medium comprising the growing medium for plants according to claim 1 (see at least example 1). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Georgij as applied to claim 1 and 10 above, and further in view of Takahashi (JP 2001-1269051).

Takahashi teaches a coercive force of 3 to 5000 Oe (at least claim 2). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the magnetic particles of Georgij with a coercive force of 3 to 5000 Oe as taught by Takahashi in order to promote root growth that affect the health status of a plant. Further, It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the coercive force of the particles of Georgij  as modified by Takahashi with a coercive force of the magnetic particle is 40 kA/m or higher depending on a size and/or type of a plant and/or growing condition in order to provide an ideal growing environment for growing healthy plant. 
For claim 3, Georgij is silent about wherein a coercive force of the magnetic particle is from 40 kA/m to 319 kA/m.  
Takahashi teaches a coercive force of 3 to 5000 Oe (at least claim 2). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the magnetic particles of Georgij with a coercive force of 3 to 5000 Oe as taught by Takahashi in order to promote root growth that affect the health status of a plant. Further, It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the coercive force of the particles of Georgij  as modified by Takahashi with a coercive force of the magnetic particle is from 40 kA/m to 319 kA/m depending on a size and/or type of a plant and/or growing condition in order to provide an ideal growing environment for growing healthy plant. 

Takahashi teaches a coercive force of 3 to 5000 Oe (at least claim 2). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the magnetic particles of Georgij with a coercive force of 3 to 5000 Oe as taught by Takahashi in order to promote root growth that affect the health status of a plant. Further, It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the coercive force of the particles of Georgij  as modified by Takahashi with a coercive force of the magnetic particle is from 120 kA/m to 239 kA/m depending on a size and/or type of a plant and/or growing condition in order to provide an ideal growing environment for growing healthy plant. 
For claim 12, Georgij is silent about wherein an average particle diameter of the magnetic particles is 5 um or smaller.
Takahashi teaches particle diameter of the magnetic particles is 5 um or smaller (see Abstract). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the particle size of Georgij with a size of 5 um or smaller as taught by Takahashi in order to have more exposed surface under magnetic force of the particles in the substrate to increase the influence of the magnetic force on the planting material. 
Claim 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Georgij as applied to claim 1 and 10 above, and further in view of Sanada et al. (WO 2010/041452).
2/kg or higher.  
Sanada teaches an agriculture product suitable for the growth of plants comprising a saturation magnetization value of 10.9 emu/g (see example 1). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the magnetic particles of Georgij with saturation magnetization value of 10.9 emu/g as taught by Sanada in order to provide an ideal growing condition for the plants of desire. Further, It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the saturation magnetization of the particles of Georgij  as modified by Sanada with a saturation magnetization of the magnetic particle is 35 Am2/kg or higher depending on a size and/or type of a plant and/or growing condition in order to provide an ideal growing environment for growing healthy plant.
For claim 6, Georgij is silent about wherein a saturation magnetization of the magnetic particle is from 35 Am2/kg to 130 Am2/kg.  
Sanada teaches an agriculture product suitable for the growth of plants comprising a saturation magnetization value of 10.9 emu/g (see example 1). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the magnetic particles of Georgij with saturation magnetization value of 10.9 emu/g as taught by Sanada in order to provide an ideal growing condition for the plants of desire. Further, It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the saturation magnetization of the particles of Georgij  as modified by Sanada with a saturation magnetization of the 2/kg to 130 Am2/kg depending on a size and/or type of a plant and/or growing condition in order to provide an ideal growing environment for growing healthy plant.
For claim 7, Georgij is silent about wherein a saturation magnetization of the magnetic particle is from 40 Am2/kg to 80 Am2/kg.  
Sanada teaches an agriculture product suitable for the growth of plants comprising a saturation magnetization value of 10.9 emu/g (see example 1). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the magnetic particles of Georgij with saturation magnetization value of 10.9 emu/g as taught by Sanada in order to provide an ideal growing condition for the plants of desire. Further, It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the saturation magnetization of the particles of Georgij  as modified by Sanada with a saturation magnetization of the magnetic particle is 40 Am2/kg to 80 Am2/kg depending on a size and/or type of a plant and/or growing condition in order to provide an ideal growing environment for growing healthy plant.
Claim 8, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Georgij as applied to claim 1 and 10 above, and further in view of Ishizaka et al. (JP-2015/130797).
For claim 8, Georgij is silent about wherein a content rate of the magnetic particle is from 4% by mass to 60% by mass with respect to a total mass of the growing medium for plants.  

For claim 11, Georgij discloses wherein the magnetized magnetic particles comprise a magnetic oxide (see claim 2 for isotropic barium ferrite). 
Georgij is silent about wherein the magnetized magnetic particles comprise 50% or more by mass. 
Ishizaka teaches a magnetic content in an artificial soil medium can be 50% (see at least Abstract). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the content rate of Georgij with a magnetic content of 50% as taught by Ishizaka in order to depending on a size and/or type of a plant and/or growing condition in order to provide an ideal growing environment for growing healthy plant.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Georgij in view of Aldokimov et al. (5501037).
For claim 9, Georgij discloses the growing medium for plants according to claim 1. 
Georgij is silent about a method of growing plants hydroponically.  
Aldokimov et al. teaches a method of growing plant hydroponically (at least fig.1). It would have been obvious to one having ordinary skill in the art at the time the .
Claims 2-4, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishizaka as applied to claim 1, 8, and 10 above, and further in view of Takahashi (JP 2001-1269051).
For claim 2, Ishizaka is silent about wherein a coercive force of the magnetic particle is 40 kA/m or higher.  
Takahashi teaches a coercive force of 3 to 5000 Oe (at least claim 2). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the magnetic particles of Ishizaka with a coercive force of 3 to 5000 Oe as taught by Takahashi in order to promote root growth that affect the health status of a plant. Further, It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the coercive force of the particles of Ishizaka as modified by Takahashi with a coercive force of the magnetic particle is 40 kA/m or higher depending on a size and/or type of a plant and/or growing condition in order to provide an ideal growing environment for growing healthy plant. 
For claim 3, Ishizaka is silent about wherein a coercive force of the magnetic particle is from 40 kA/m to 319 kA/m.  
Takahashi teaches a coercive force of 3 to 5000 Oe (at least claim 2). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the magnetic particles of Ishizaka with a coercive force of 3 to 5000 Oe as taught by Takahashi in order to promote root growth that affect the health status of a 
For claim 4, Ishizaka is silent about wherein a coercive force of the magnetic particle is from 120 kA/m to 239 kA/m.  
Takahashi teaches a coercive force of 3 to 5000 Oe (at least claim 2). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the magnetic particles of Ishizaka with a coercive force of 3 to 5000 Oe as taught by Takahashi in order to promote root growth that affect the health status of a plant. Further, It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the coercive force of the particles of Ishizaka as modified by Takahashi with a coercive force of the magnetic particle is from 120 kA/m to 239 kA/m depending on a size and/or type of a plant and/or growing condition in order to provide an ideal growing environment for growing healthy plant. 
For claim 12, Ishizaka is silent about wherein an average particle diameter of the magnetic particles is 5 um or smaller.
Takahashi teaches particle diameter of the magnetic particles is 5 m or smaller (see Abstract). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the particle size of Ishizaka with a size of 5 um or smaller as taught by Takahashi in order to have more exposed surface under . 
Claim 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishizaka as applied to claim 1, 8, and 10 above, and further in view of Sanada et al. (WO 2010/041452).
For claim 5, Ishizaka is silent about wherein a saturation magnetization of the magnetic particle is 35 Am2/kg or higher.  
Sanada teaches an agriculture product suitable for the growth of plants comprising a saturation magnetization value of 10.9 emu/g (see example 1). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the magnetic particles of Ishizaka with saturation magnetization value of 10.9 emu/g as taught by Sanada in order to provide an ideal growing condition for the plants of desire. Further, It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the saturation magnetization of the particles of Ishizaka as modified by Sanada with a saturation magnetization of the magnetic particle is 35 Am2/kg or higher depending on a size and/or type of a plant and/or growing condition in order to provide an ideal growing environment for growing healthy plant.
For claim 6, Ishizaka is silent about wherein a saturation magnetization of the magnetic particle is from 35 Am2/kg to 130 Am2/kg.  
Sanada teaches an agriculture product suitable for the growth of plants comprising a saturation magnetization value of 10.9 emu/g (see example 1). It would have been obvious to one having ordinary skill in the art at the time the invention was 2/kg to 130 Am2/kg depending on a size and/or type of a plant and/or growing condition in order to provide an ideal growing environment for growing healthy plant.
For claim 7, Ishizaka is silent about wherein a saturation magnetization of the magnetic particle is from 40 Am2/kg to 80 Am2/kg.  
Sanada teaches an agriculture product suitable for the growth of plants comprising a saturation magnetization value of 10.9 emu/g (see example 1). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the magnetic particles of Ishizaka with saturation magnetization value of 10.9 emu/g as taught by Sanada in order to provide an ideal growing condition for the plants of desire. Further, It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the saturation magnetization of the particles of Ishizaka as modified by Sanada with a saturation magnetization of the magnetic particle is 40 Am2/kg to 80 Am2/kg depending on a size and/or type of a plant and/or growing condition in order to provide an ideal growing environment for growing healthy plant.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishizaka in view of Aldokimov et al. 

Ishizaka is silent about a method of growing plants hydroponically.  
Aldokimov et al. teaches a method of growing plant hydroponically (at least fig.1). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method of Ishizaka with a hydroponic growing depending on user’s preferences and/or the type of plants being grown in order to provide an ideal growing environment for growing healthy plant.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishizaka as applied to claim 1, 8, and 10 above, and further in view of Georgij.
For claim 11, Ishizaka discloses wherein the magnetized magnetic particles comprise 50% or more by mass (see Abstract). 
Ishizaka is silent about wherein the magnetized magnetic particles comprise a magnetic oxide. 
Georgij teaches wherein the magnetized magnetic particles comprise a magnetic oxide (see claim 2 for isotropic barium ferrite). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the type of magnetic particles of Ishizaka with a magnetic oxide as taught by Georgij depending on user’s preferences in order to provide an ideal growing environment for growing healthy plant.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH PHAM whose telephone number is (571)270-5854. The examiner can normally be reached Monday-Friday, 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/THANH PHAM/Primary Examiner, Art Unit 3643